 1   [COUNSEL OF RECORD IDENTIFIED IN SIGNATURE BLOCK]
 2

 3                    IN THE UNITED STATES DISTRICT COURT
 4                     NORTHERN DISTRICT OF CALIFORNIA
 5                                 OAKLAND DIVISION
 6

 7                                          Case No. 4:16-cv-00120-HSG-KAW
     SYNCHRONOSS TECHNOLOGIES, INC.,
 8                                          STIPULATED REQUEST FOR ORDER
                      Plaintiff,            EXTENDING FACT AND EXPERT
 9                                          DISCOVERY DEADLINES AND
     v.                                     [PROPOSED] ORDER
10   EGNYTE, INC.
                                            [CIVIL LOCAL RULE 6-2]
11
                             Defendant.
12                                          Judge: Hon. Haywood S. Gilliam, Jr.

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATED REQUEST FOR ORDER EXTENDING FACT AND EXPERT DISCOVERY DEADLINES
                                 AND [PROPOSED] ORDER
                              CASE NO. 4:16-CV-00120-HSG-KAW
 1             STIPULATED REQUEST FOR ORDER EXTENDING FACT AND EXPERT
                                   DISCOVERY DEADLINES
 2

 3               Pursuant to Civil Local Rule 6-2, Plaintiff Synchronoss Technologies, Inc.
 4   (“Synchronoss”) and Defendant Egnyte, Inc., (“Egnyte”) (collectively, the “Parties”) by and
 5   through their respective counsel respectfully request that the scheduling order be modified to
 6   extend the deadlines for fact and expert discovery.
 7               WHEREAS, due to scheduling difficulties, the Parties have been unable to complete
 8   the depositions of Egnyte’s witnesses; (Eskandari Dec. ¶ 2.)
 9               WHEREAS, Egnyte is still in the process of collecting documents for production;
10   (Eskandari Dec. ¶ 2.)
11               WHEREAS, given the stage of the case and outstanding necessary discovery to
12   complete, the parties believe there is sufficient good cause to extend the current deadlines
13   for the efficient adjudication of the matter and to conserve the Court’s resources; (Eskandari
14   Dec. ¶ 4.)
15               WHEREAS, the Parties met and conferred to discuss the need for the extension to
16   complete fact and expert discovery, and the Parties believe there is good cause to extend the
17   discovery deadlines as presented herein; (Eskandari Dec. ¶ 3.)
18               WHEREAS, there have only been three prior time modifications in this case: (1)
19   when the Court granted the Parties Stipulation to move the Case Management Conference
20   (ECF 65, 66); (2) when the Court granted the Parties’ Stipulated Request for an extension of
21   time for document production (ECF 106, 107); and when the Court granted the Parties’
22   Stipulated Request to Extend Fact and Discovery Deadlines (ECF 123, 124) (Eskandari Dec.
23   ¶ 5.); and
24               WHEREAS, the Parties’ requested extension will have no impact on the schedule
25   for the case overall, as the pretrial conference and trial dates remain unchanged. (Eskandari
26   Dec. ¶6.).
27

28                                                     1
      STIPULATED REQUEST FOR ORDER EXTENDING FACT AND EXPERT DISCOVERY DEADLINES
                                  AND [PROPOSED] ORDER
                               CASE NO. 4:16-CV-00120-HSG-KAW
     109682860\V-1
 1   NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, BY AND

 2   BETWEEN THE PARTIES, THROUGH THEIR RESPECTIVE COUNSEL, THAT,

 3   subject to the Court’s approval, the case schedule be modified as indicated the chart below:

 4

 5

 6                                         Current Date Based on
                     Event                                                   New Agreed Date
                                                 ECF 124
 7

 8            Deadline to Complete
                                              October 16, 2018               December 14, 2018
              Document Productions
 9
            Deadline to complete fact
10                                           November 21, 2018                January 11, 2019
                   discovery
11
          Initial expert disclosures and
12                                             January 9, 2018                February 1, 2019
                    reports due
13

14     Rebuttal expert disclosures and
                                             February 21, 2019                 March 1, 2019
                 reports due
15
        Should Plaintiff serve one or
16     more rebuttal reports regarding
17        objective indicia of non-
          obviousness, Defendant’s             March 1, 2019                    April 1, 2019
18    responsive expert reports limited
        solely to objective indicia of
19            non-obviousness
20
          Deadline to complete expert
                                               April 19, 2019                    Unchanged
21                discovery
22
             Dispositive motions and
23                                              May 17, 2019                     Unchanged
              Daubert motions due
24
        FRCP 26(a)(3) disclosures and      Tuesday, September 24,
25                                                                               Unchanged
          final pretrial conference          2019 at 3:00 p.m.
26
27

28                                                 2
      STIPULATED REQUEST FOR ORDER EXTENDING FACT AND EXPERT DISCOVERY DEADLINES
                                  AND [PROPOSED] ORDER
                               CASE NO. 4:16-CV-00120-HSG-KAW
     109682860\V-1
 1
                                         Current Date Based on
 2                   Event                                                 New Agreed Date
                                               ECF 124
 3

 4                                             October 21, 2019
          Commencement of jury trial             at 8:30 a.m.                    Unchanged
 5                                               2 week trial
 6
      Dated this 21st day of November, 2018.
 7

 8
       /s/ Sarah S. Eskandari                          /s/ Ryan T. Beard
 9
      SARAH S. ESKANDARI (SBN 271541)
      DENTONS US LLP                                   Ryan T. Beard (Pro Hac Vice)
10
      One Market Plaza,                                Dwayne K. Goetzel (Pro Hac Vice)
11    Spear Tower, 24th Floor                          Meyertons, Hood, Kivlin, Kowert &
      San Francisco, CA 94105                          Goetzel, P.C.
12    Telephone: (415) 267-4000                        1120 S. Capital of Texas Hwy.,
      Facsimile: (415) 267-4198                        Building 2, Suite 300,
13                                                     Austin, Texas 78746
      Email: sarah.eskandari@dentons.com
14                                                     Direct Dial: (512) 853-8833
      MARK L. HOGGE (pro hac vice)                     Facsimile: (512) 853-8801
15    NICHOLAS H. JACKSON (SBN 269976)                 Email: rbeard@intprop.com
      DENTONS US LLP
16    1900 K Street, N.W.                              Neil A. Smith (SBN 63777)
      Washington, DC 20006                             RIMON P.C.
17                                                     One Embarcadero Center, Suite 400
      Telephone: (202) 408-6400
18    Facsimile: (202) 408-6399                        San Francisco, CA 94111
      Email: mark.hogge@dentons.com                    Phone: (415) 377-9280
19    Email: nicholas.jackson@dentons.com              Facsimile: (800) 930-7271
                                                       Email: neil.smith@rimonlaw.com
20
      Attorneys for Plaintiff                          Marc C. Belloli
21                                                     Feinberg Day Alberti Lim & Belloli LLP
      Synchronoss Technologies, Inc.
22                                                     1600 El Camino Real, Suite 280
                                                       Menlo Park, CA 94025
23                                                     Phone: (650) 618-4360
                                                       Facsimile: (650)-618-4368
24                                                     Email: mbelloli@feinday.com
25
                                                       Attorneys for Defendant
26                                                     Egnyte, Inc.

27
                                       FILER’S ATTESTATION
28                                              3
      STIPULATED REQUEST FOR ORDER EXTENDING FACT AND EXPERT DISCOVERY DEADLINES
                                  AND [PROPOSED] ORDER
                               CASE NO. 4:16-CV-00120-HSG-KAW
     109682860\V-1
 1
             I, Sarah S. Eskandari, am the ECF user whose ID and password are being used to file the
 2   above STIPULATED REQUEST FOR ORDER CHANGING TIME FOR DISCOVERY
 3   DEADLINES AND [PROPOSED] ORDER TO CHANGE TIME FOR DISCOVERY
     DEADLINES [CIVIL LOCAL RULE 6-2]. In compliance with Civil Local Rule 5-1(i)(3), I
 4   hereby attest that each listed counsel above has concurred in this filing.

 5   Dated: November 21, 2018                By /s/ Sarah S. Eskandari
            [PROPOSED] ORDER GRANTING EXTENSION OF FACT AND EXPERT
 6                            DISCOVERY DEADLINES
 7
                 THIS MATTER, came before the Court on Plaintiff Synchronoss Technologies, Inc.
 8
     and Defendant Egnyte, Inc., (collectively, the “Parties”) Stipulated Request for Order
 9
     Extending Fact and Expert Discovery Deadlines. The Court, having reviewed and considered
10
     the submitted papers in this matter and all relevant factual statements therein, hereby
11
     GRANTS the Parties’ Stipulated Request for Order Extending Fact and Expert Discovery
12
     Deadlines as follows:
13

14   PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that:
15

16

17                                          Current Date Based on
                       Event                                                 New Agreed to Date
                                                 (ECF 124)
18

19            Deadline to Complete
                                               October 16, 2018               December 14, 2018
              Document Productions
20
21          Deadline to complete fact
                                              November 21, 2018                January 11, 2019
                   discovery
22

23        Initial expert disclosures and
                                                January 9, 2018                February 1, 2019
                    reports due
24

25     Rebuttal expert disclosures and
                                              February 21, 2019                  March 1, 2019
                 reports due
26
27

28                                                  4
      STIPULATED REQUEST FOR ORDER EXTENDING FACT AND EXPERT DISCOVERY DEADLINES
                                  AND [PROPOSED] ORDER
                               CASE NO. 4:16-CV-00120-HSG-KAW
     109682860\V-1
 1
                                          Current Date Based on
 2                   Event                                          New Agreed to Date
                                               (ECF 124)
 3

 4      Should Plaintiff serve one or
 5     more rebuttal reports regarding
          objective indicia of non-
 6        obviousness, Defendant’s            March 1, 2019            April 1, 2019
      responsive expert reports limited
 7      solely to objective indicia of
              non-obviousness
 8

 9
          Deadline to complete expert
10                                            April 19, 2019            Unchanged
                  discovery
11

12           Dispositive motions and
                                              May 17, 2019              Unchanged
13            Daubert motions due

14

15      FRCP 26(a)(3) disclosures and     Tuesday, September 24,
                                                                        Unchanged
          final pretrial conference         2019 at 3:00 p.m.
16

17
                                             October 21, 2019
18        Commencement of jury trial           at 8:30 a.m.             Unchanged
19                                             2 week trial

20
21   IT IS SO ORDERED.
22
     DATED ______________
             11/26/2018                         _____________________________________
23
                                                HONORABLE HAYWOOD S. GILLIAM JR.
24                                                 UNITED STATES DISTRICT JUDGE

25

26
27

28                                               5
      STIPULATED REQUEST FOR ORDER EXTENDING FACT AND EXPERT DISCOVERY DEADLINES
                                  AND [PROPOSED] ORDER
                               CASE NO. 4:16-CV-00120-HSG-KAW
     109682860\V-1
